Title: To George Washington from Andrew Morton, 1 February 1775
From: Morton, Andrew
To: Washington, George

 

Sir,
Feby 1st 1775

I am at length arrived at Belvoir & (what may seem a little strange to you) have brought the Bond unexecuted. I waited long for Mr Baylor’s Return, but to no purpose! For when I came away, no Account could be given when he was expected. The Season advancing, & the Assurance I had from you, of my having a year’s Rent to pay, made it necessary for me to move without farther Delay.
Major Lowry sensible both of my Ability & Integrity, wanted only a Partner to be my Security. Mr Baylor continuing absent, I should have applied to some other person, to fill the place designed for that Gentleman; but when I came to reflect on the Intimations you gave me, that my Settlemt here would be disagreeable to you, I could not, either with regard to you or myself, be desirous of a Lease. Far, very far be it from me, to give the least Umbrage to a Gentleman, who deserves so well of his Country & of Mankind in general: Therefore I am contented to hold the place only for a year, before the Expiration of which, I doubt not all Difficulties & every Prejudice will be removed For the time being, every Covenant I will faithful fulfill, & as to the future, I shall leave Matters to that Honor & Justice, by which you are distinguished. In the mean time I am, with all Deference Sir, Your most hum: Servt

A. Morton

